DETAILED ACTION
	The Response filed 23 November 2020 has been entered.  Claims 1-27 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 23 November 2020 have been fully considered but they are not persuasive in view of the previously applied prior art – Chaffee (US 2013/0284274).
The applicant argues with respect to independent claims 1, 10, and 19 on pgs. 14 and 16-18 of the Response that Chaffee lacks the remote control device 604 receiving a communication from the pressure controller 206 that includes real-time information associated with an inflation level for at least one inflation zone of the cushion.  However, such communication is disclosed in paragraphs 170 and 179.
The applicant argues with respect to independent claims 1, 10, and 19 on pgs. 14 and 16-18 of the Response that Chaffee lacks the remote control device 604 determining an appropriate inflation level for the at least one inflation zone of the cushion by using real-time information associated with the inflation level for the at least one inflation zone, and adjusting the inflation level based on said real-time information.  However, such utilization of feedback to determine an appropriate inflation level of an inflation zone, and adjusting said inflation level, is disclosed in paragraph 179 and shown in Fig. 15A as stages 1006, 1008, and 1018).
The applicant argues with respect to independent claims 1, 10, and 19 on pgs. 14 and 16-18 of the Response that Chaffee lacks the hardware/pressure controller 206 storing the settings, and instead teaches that the remote control device 604 stores settings.  However, paragraph 102 discloses that storage of setting can be at the pressure controller or the remote control device.
Claim Objections
Claims 1, 9-10, 18-19, and 27 are objected to because of the following informalities:  
In claim 1, line 8, it is suggested that “for inflation level” be changed to --for an inflation level--.  
In claim 1, line 17, if “set an inflation level” refers to setting the “appropriate inflation level” that is recited as being determined in line 16, then it is suggested that “an inflation level” be changed to --the appropriate inflation level--.  Note that claim 3 also recites “set the inflation level,” so if the similar recitation in claim 1 is changed, then claim 3 should be amended accordingly.
In claim 9, line 5, it is suggested that “for inflation level” be changed to --for an inflation level--.  
In claim 9, line 13, if “set an inflation level” refers to setting the “appropriate inflation level” that is recited as being determined in line 12, then it is suggested that “an inflation level” be changed to --the appropriate inflation level--.  
In claim 9, line 14, “the cushion” should be changed to --the second inflatable cushion--.
In claim 9, line 15, “the cushion” should be changed to --the second inflatable cushion--.
In claim 9, line 16, “the cushion” should be changed to --the second inflatable cushion--.
In claim 10, line 15, if “set the inflation level” refers to setting the “appropriate inflation level” that is recited as being determined in lines 13-14, then it is suggested that “the inflation level” be changed to --the appropriate inflation level--.  Note that claim 12 also recites “set the inflation level” and claim 16 recites “set an inflation level,” so if the similar recitation in claim 10 is changed, then claims 12 and 16 should be amended accordingly.
In claim 10, line 15, it appears that “and” before “using the real-time information” should be deleted, like the similar recitation in claim 1, to clearly recite that the execution of instructions uses the real-time information.
In claim 18, line 7, “Receiving” should be changed to --receiving--.
In claim 18, line 7, “but” should be changed to --by--.
In claim 18, lines 15-16, if “set an inflation level” refers to setting the “appropriate inflation level” that is recited as being determined in line 14, then it is suggested that “an inflation level” be changed to --the appropriate inflation level--.  
In claim 18, line 16, “the cushion” should be changed to --the second inflatable cushion--.
In claim 18, line 17, “the cushion” should be changed to --the second inflatable cushion--.
In claim 18, line 19, “the inflatable cushion” should be changed to --the second inflatable cushion--.
In claim 19, line 13, if “set an inflation level” refers to setting the “appropriate inflation level” that is recited as being determined in line 12, then it is suggested that “an inflation level” be changed to --the appropriate inflation level--.  Note that claims 21 and 25 also recite “set the inflation level,” so if the similar recitation in claim 19 is changed, then claims 21 and 25 should be amended accordingly.
In claim 27, line 13, if “set an inflation level” refers to setting the “appropriate inflation level” that is recited as being determined in line 12, then it is suggested that “an inflation level” be changed to --the appropriate inflation level--.  
In claim 27, line 14, “the cushion” should be changed to --the second inflatable cushion--.
In claim 27, line 15, “the cushion” should be changed to --the second inflatable cushion--.
In claim 27, line 16, “the cushion” should be changed to --the second inflatable cushion--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected (wherein claims 2-8, 11-17, and 20-26 inherit their rejections because of their dependencies) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 22-23, it is unclear what is the difference between “the determined inflation level” and the “appropriate inflation level” that is recited as being determined in line 16.  As understood, particularly in view of claims 4-6, the two recitations refer to the same thing, so it is suggested that the same language be consistently used, particularly “the determined inflation level” be changed to --the appropriate inflation level--.  
In claim 9, line 18, it is unclear what is the difference between “the determined inflation level” and the “appropriate inflation level” that is recited as being determined in line 12.  As understood, the two recitations refer to the same thing, so it is suggested that the same language be consistently used, particularly “the determined inflation level” be changed to --the appropriate inflation level--.  
In claim 10, line 20, it is unclear what is the difference between “the determined inflation level” and the “appropriate inflation level” that is recited as being determined in line 13.  As understood, particularly in view of claims 13-15, the two recitations refer to the same thing, so it is suggested that the same language be consistently used, particularly “the determined inflation level” be changed to --the appropriate inflation level--.  
In claim 18, line 21, it is unclear what is the difference between “the determined inflation level” and the “appropriate inflation level” that is recited as being determined in line 14.  As understood, the two recitations refer to the same thing, so it is suggested that the same language be consistently used, particularly “the determined inflation level” be changed to --the appropriate inflation level--.  
In claim 19, lines 17-18, it is unclear what is the difference between “the determined inflation level” and the “appropriate inflation level” that is recited as being determined in line 12.  As understood, particularly in view of claims 22-24, the two recitations refer to the same thing, so it is suggested that the same language be consistently used, particularly “the determined inflation level” be changed to --the appropriate inflation level--.  
In claim 27, line 18, it is unclear what is the difference between “the determined inflation level” and the “appropriate inflation level” that is recited as being determined in line 12.  As understood, the two recitations refer to the same thing, so it is suggested that the same language be consistently used, particularly “the determined inflation level” be changed to --the appropriate inflation level--.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8, 10, 13, 17, 19, 22, and 26 (as understood: all) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaffee (US 2013/0284274).
Regarding claim, 1, 10, and 19, Chaffee discloses in Figs. 1-33 (looking particularly at Figs. 6A-C, 14A, 14C, and 15A) a system (a method of operating said system per claim 10, and a non-transitory computer-readable medium, that causes at least one processor to perform operations of said system per claim 19, such as the memory/processor(s) at the control device 604 as disclosed in paragraphs 102 and 186) comprising:
a remote computing device 604 including:
a user interface (paragraph 170);
a memory (in the control device 604 at the client, as disclosed in paragraph 102); and
at least one processor (in the control device, such as 604) configured to:
transmit a first communication to a hardware device (comprising the pressure controller, such as 206) associated with an inflatable cushion 202 to configure the cushion (paragraphs 166 and 170), the first communication comprising a request for inflation level for at least one inflation zone 210A of the cushion 202 (such as stage 1004 in Fig. 15A);

display on the user interface the real-time information associated with the inflation level for the at least one inflation zone 210A of the cushion 202 (paragraph 170); 
determine an appropriate inflation level (i.e. the altered pressure/inflation level and/or whether the real-time information matches the desired pressure/inflation level) for the at least one inflation zone 210A of the cushion 202 by executing instructions to set an inflation level for the at least one inflation zone of the cushion using the real-time information associated with the inflation level for the at least one inflation zone of the cushion provide in the second communication (paragraph 179 and shown in Fig. 15A as stages 1006, 1008, 1018) as air is discharged from the at least one inflation zone of the cushion (as disclosed in paragraph 179 in reference to stage 1012 in Fig. 15A); and 
transmit a third communication to the hardware device 206 to store the determined inflation level for the at least one inflation zone 210A of the cushion 202 (paragraph 102).
Regarding claims 4, 13, and 22, Chaffee discloses in Figs. 1-33 that the at least one processor (comprising the processor of the control device 604) further configured to store the appropriate inflation level for the at least one inflation zone of the cushion in the memory (paragraphs 102 and 110), transmit the appropriate inflation level for the at least one inflation zone of the cushion to the hardware device 206 (particularly the 
Regarding claim 8, 17, and 26, Chaffee discloses in Figs. 1-33 that the at least one processor (in the control device, such as 604) further to display a user interface element that indicates the real-time information associated with the inflation level for each inflation zone of the cushion (paragraphs 113 and 132).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 2, 7, 11, 16, 20, and 25 (as understood: all) are rejected under 35 U.S.C. 103 as being unpatentable over Chaffee in view of Walley et al. (US 2010/0120362).
Regarding claims 2, 7, 11, 16, 20, and 25, Chaffee discloses that the hardware device 206 associated with the inflatable cushion comprises a first wireless communication device that communicates with a second wireless communication device associated with the remote computing device 604 (paragraph 134), but lacks teaching that the first wireless communication device is a first Bluetooth Low Energy (BLE) hardware device that communicates with a second BLE hardware device.  
Walley teaches in Fig. 3 two BLE hardware devices 304, 310 that communicate with each other wirelessly.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chaffee to have the hardware device 206 and the other devices that communicate wirelessly with the hardware device 206 (such as the remote computing device 604) include respective BLE hardware devices to mitigate interference and allow for quick signal presence detection for coexistence, as Walley teaches (abstract and paragraph 7).  
Claims 3, 12, and 21 (as understood: all) are rejected under 35 U.S.C. 103 as being unpatentable over Chaffee in view of Darnold et al. (US 2016/0022521).
Regarding claim 3, 12, and 21, Chaffee discloses an inflation system, as previously discussed, but lacks teaching that the instructions to set the inflation level for the at least one inflation zone of the cushion comprise determining an air pressure level within the cushion at a particular time interval over a period of N time, determining an average pressure level over the period of N time, determining a difference in the air pressure level minus the average pressure level over the N period of time, and determining that the difference is less than a predetermined value when the appropriate inflation level and an optimal immersion has been reached. Darnold teaches in paragraph 52 such a system.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chaffee to use the algorithm taught by Darnold to optimize internal pressure of the cushion for the user, as Darnold teaches (abstract paragraph 8).
Claims 5-6, 14-15, and 23-24 (as understood: all) are rejected under 35 U.S.C. 103 as being unpatentable over Chaffee in view of Mahoney (US 2014/0007656).
Regarding claim 5, 14, and 23, Chaffee discloses a system, as previously discussed, but lacks teaching that the at least one processor transmits a communication requesting a state of the cushion, receive a current inflation level for the at least one inflation zone of the cushion, compare the appropriate inflation level for the at least one inflation zone of the cushion with the current inflation level for the at least one inflation zone of the cushion, and display on the user interface comparison information that indicates whether there is a difference between the appropriate inflation level for 
Mahoney teaches in Figs. 1-3 (particularly Fig. 3) at least one processer that transmits a communication requesting a state of the cushion (step 52 in Fig. 3), receive a current inflation level for the at least one inflation zone of the cushion (step 56 in Fig. 3), compare the appropriate inflation level (a maximum acceptable pressure change as disclosed in paragraph 28) for the at least one inflation zone of the cushion with the current inflation level for the at least one inflation zone of the cushion (step 70 in Fig. 3), and display on the user interface comparison information that indicates whether there is a difference between the appropriate inflation level for the at least one inflation zone of the cushion with the current inflation level for the at least one inflation zone of the cushion (the leaking information at step 78 or 84 in Fig. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chaffee to have the at least one processor request a status of the cushion and then compare the current inflation level of the cushion with the appropriate inflation level and display the comparison information on the user interface to indicate to the user whether or not there is leakage, as Mahoney teaches (abstract). 
Regarding claims 6, 15, and 24, Mahoney teaches in Figs. 1-3 (particularly Fig. 3) that the at least one processor further to store a representation of the comparison that indicates whether there is the difference between the appropriate inflation level for the at least one inflation zone of the cushion with the current inflation level for the at .
Claims 9, 18, and 27 (as understood: all) are rejected under 35 U.S.C. 103 as being unpatentable over Chaffee in view of Wilson et al. (US 2011/0208541).
Regarding claim 9, 18, and 27, Chaffee discloses in Figs. 1-33 that the inflatable cushion 202 and the respective hardware device 206 with which the processor 604 communicates is a first inflatable cushion 202, but lacks a second inflatable cushion with which the processor communicates in the same manner that the processor communicates with the first inflatable cushion.  
Wilson teaches in paragraphs 116-117 and 127 a processor (of a remote control device 206) used to control two inflatable cushions (of two beds) that have respective hardware devices.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Chaffee to have a common processor used among multiple inflatable cushions in respective beds, as Wilson teaches, to provide a central location and device to monitor and operate multiple beds (such as hospital beds, as disclosed by Chaffee in paragraphs 5 and 297) for simplicity and efficiency.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753